DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.
 	Claims 1-6, 8, 21-36 are pending.
	Claims 7, 9-12 are cancelled.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 6/24/2021 have been fully considered. In view of the claim amendments, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Double Patenting Rejections 
	In view of the Terminal Disclaimer approved on 6/25/2021, the rejection as set forth in the previous office action are hereby withdrawn.
 35 USC 101 Rejections
Applicant’s arguments have been fully considered. 
In view of the amendment filed on 6/24/2021, the rejection as set forth in the previous office action are hereby withdrawn.

35 USC 103 Rejections
Applicant’s arguments that are primary directed to amended limitations of claim 1 have been fully considered. 
In response to the arguments, it is submitted that all  pending limitations including the amended limitations of claim 1 are being properly addressed new ground of rejection; see  see rejection below for detail. 

Furthermore, it is submitted that all limitations in the pending claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Claim Objections
Claims 22 and 29 objected to because of failure to provide separator between “ordering” and “converting” to properly separating claimed limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 21-36  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended independent claims 1, 22 and 30 raise the following issues rendering the claims being indefinite:
Amended limitation of “the list including at least a first string pair including a first string and a second string … an initial string ordering” is not clearly understood. It is unclear whether the first string and second string are being included in the first string pair or in the list separately from the first string pair;
Amended limitation “the first metaphone string representing the first string and the second metaphone string representing the second string” is redundant with respect to the converting step, which has indicated that the first metaphone string and the second metaphone string are converted version of the first string and second string respectively.

With respect to claims 3, 24 and 32, in addition to incorporate the deficiencies of the claim they are depend upon as stated above, recite the limitation " the confidence score meets or exceeds a threshold confidence score for the at least the first string pair”.  There is insufficient antecedent basis for this limitation in the claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Groeneveld et al (Patent No 8,645,417, hereinafter Groeneveld) in view of Gillam et al (Pub No US 2012/0016660, hereinafter Gillam). 
Groeneveld is cited in the previous office action.

With respect to claim 1, Groeneveld discloses a data normalization system (Abstract) comprising: 
one or more computer processors (Fig 22); and 
(Fig 22) comprising: 
receiving a list of string pairs, the list including at least a first string pair including a first string and a second string being ordered according to an initial string ordering (Col.5, lines 32-36, Col. 8, lines 35-50, Col. 10, lines 43-46, Col. 12, lines 38-40, Fig 1 & 3-4: receive a list of strings pairs, including a pair with two strings. E.g. receiving a pair of name strings with 1st and last names string when querying names or indexing names, which have been organized according to an initial order of first then last name); 
converting, using a metaphone algorithm, the first string into a first metaphone string, and the second string into a second metaphone string (Col. 2, lines 40-43, Col. 8, lines 35-50: converting the input name with 1st and 2nd strings into metaphone strings using the pronunciation algorithm representing the metaphone algorithm, and the index includes a listing of metaphone versions as well); 
searching, based on the first metaphone string representing the first string and the second metaphone string representing the second string, a name index including a listing of metaphone strings representing common names (Col. 2, lines 40-43, Col. 12, lines Col. 5, lines 36-55, Col. 8, lines 35-50, Fig 3-4: use the pronunciation versions of strings representing the metaphone strings to search a name index that has a list of names of different versions); 
 determining, based on searching the name index, a confidence score indicating a confidence level that the first string represents the given name and that the second string represents the surname (the term indicating suggests descriptive material, and the given name and surname are directed to types of data, which all are not necessary impacting the functionality of the claim; Col. 5, lines 43-65, Col. 6, lines 5-8,  Col. 7, lines 6-15, determine a confidence score indicating a confidence level for the strings representing 1st name, i.e. given name,  and last name, i.e. surname); 
 determining whether the confidence score meets or exceeds a threshold confidence score; and when the confidence score meets or exceeds the threshold confidence score (Col. 7, lines 35-40, Col. 21, lines 1-4: determine whether the score meets or exceed a threshold):
determining that the first string represents the given name and the second string represents the surname (Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4: determining matching of 1st and last name via probability analysis with respect to the threshold, such higher score suggests the higher chance of matching names with the specific ordering).
Groeneveld does not explicitly disclose a name index including a listing of metaphone strings representing common names and probabilities that the common names are either a given name or a surname; and 
ordering the first string and the second string according to an updated string ordering as claimed.
However, Gillam discloses a name index including a listing of metaphone strings representing common names and probabilities that the common names are either a given name or a surname ([0070], [0088], [0100-0103], [0111], Fig 2 & 11-12: index including metaphone strings in view of set of keys for pronounced equivalent of names strings for common names, and the index includes the probability at least in view of the frequency); and 
ordering the first string and the second string according to an updated string ordering ([0121-0125], [0130], [0209]: ordering the 1st and 2nd strings according to an updated ordering with respect to reorder criterion and the  threshold, e.g. the validity score threshold).
(Groeneveld, Col. 2, 50-52, Gillam, [0004]). 

With respect to claim 22, Groeneveld discloses a method comprising (Abstract): 
receiving a list of string pairs, the list including at least a first string pair including a first string and a second string being ordered according to an initial string ordering (Col.5, lines 32-36, Col. 8, lines 35-50, Col. 10, lines 43-46, Col. 12, lines 38-40, Fig 1 & 3-4: receive a list of strings pairs, including a pair with two strings. E.g. receiving a pair of name strings with 1st and last names string when querying names or indexing names, which have been organized according to an initial order of first then last name); 
converting, using a metaphone algorithm, the first string into a first metaphone string, and the second string into a second metaphone string (Col. 2, lines 40-43, Col. 8, lines 35-50: converting the input name with 1st and 2nd strings into metaphone strings using the pronunciation algorithm representing the metaphone algorithm, and the index includes a listing of metaphone versions as well); 
searching, based on the first metaphone string representing the first string and the second metaphone string representing the second string, a name index including a listing of metaphone (Col. 2, lines 40-43, Col. 12, lines Col. 5, lines 36-55, Col. 8, lines 35-50, Fig 3-4: use the pronunciation versions of strings representing the metaphone strings to search a name index that has a list of names of different versions); 
 determining, based on searching the name index, a confidence score indicating a confidence level that the first string represents the given name and that the second string represents the surname (the term indicating suggests descriptive material, and the given name and surname are directed to types of data, which all are not necessary impacting the functionality of the claim; Col. 5, lines 43-65, Col. 6, lines 5-8,  Col. 7, lines 6-15, determine a confidence score indicating a confidence level for the strings representing 1st name, i.e. given name,  and last name, i.e. surname); 
 determining whether the confidence score meets or exceeds a threshold confidence score; and when the confidence score meets or exceeds the threshold confidence score (Col. 7, lines 35-40, Col. 21, lines 1-4: determine whether the score meets or exceed a threshold):
determining that the first string represents the given name and the second string represents the surname (Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4: determining matching of 1st and last name via probability analysis with respect to the threshold, such higher score suggests the higher chance of matching names with the specific ordering).
Groeneveld does not explicitly disclose a name index including a listing of metaphone strings representing common names and probabilities that the common names are either a given name or a surname; and 
ordering the first string and the second string according to an updated string ordering as claimed.
([0070], [0088], [0100-0103], [0111], Fig 2 & 11-12: index including metaphone strings in view of set of keys for pronounced equivalent of names strings for common names, and the index includes the probability at least in view of the frequency); and 
ordering the first string and the second string according to an updated string ordering ([0121-0125], [0130], [0209]: ordering the 1st and 2nd strings according to an updated ordering with respect to reorder criterion and the  threshold, e.g. the validity score threshold).
Since both Groeneveld and Gillam are from the same field of endeavor because both are directed to name searching management, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Groeneveld and Gillam to incorporate a name index having a list representing common names with probabilities and string ordering techniques of Gillam into Groeneveld for processing name searching as claimed. The motivation to combine is to provide relevant information to users efficiently resulting an in (Groeneveld, Col. 2, 50-52, Gillam, [0004]). 

With respect to claim 30, Groeneveld discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices (Abstract, Fig 22), cause the one or more computer processor to perform operations comprising: 
receiving a list of string pairs, the list including at least a first string pair including a first string and a second string being ordered according to an initial string ordering (Col.5, lines 32-36, Col. 8, lines 35-50, Col. 10, lines 43-46, Col. 12, lines 38-40, Fig 1 & 3-4: receive a list of strings pairs, including a pair with two strings. E.g. receiving a pair of name strings with 1st and last names string when querying names or indexing names, which have been organized according to an initial order of first then last name); 
converting, using a metaphone algorithm, the first string into a first metaphone string, and the second string into a second metaphone string (Col. 2, lines 40-43, Col. 8, lines 35-50: converting the input name with 1st and 2nd strings into metaphone strings using the pronunciation algorithm representing the metaphone algorithm, and the index includes a listing of metaphone versions as well); 
searching, based on the first metaphone string representing the first string and the second metaphone string representing the second string, a name index including a listing of metaphone strings representing common names (Col. 2, lines 40-43, Col. 12, lines Col. 5, lines 36-55, Col. 8, lines 35-50, Fig 3-4: use the pronunciation versions of strings representing the metaphone strings to search a name index that has a list of names of different versions); 
 determining, based on searching the name index, a confidence score indicating a confidence level that the first string represents the given name and that the second string represents the surname (the term indicating suggests descriptive material, and the given name and surname are directed to types of data, which all are not necessary impacting the functionality of the claim; Col. 5, lines 43-65, Col. 6, lines 5-8,  Col. 7, lines 6-15, determine a confidence score indicating a confidence level for the strings representing 1st name, i.e. given name,  and last name, i.e. surname); 
(Col. 7, lines 35-40, Col. 21, lines 1-4: determine whether the score meets or exceed a threshold):
determining that the first string represents the given name and the second string represents the surname (Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4: determining matching of 1st and last name via probability analysis with respect to the threshold, such higher score suggests the higher chance of matching names with the specific ordering).
Groeneveld does not explicitly disclose a name index including a listing of metaphone strings representing common names and probabilities that the common names are either a given name or a surname; and 
ordering the first string and the second string according to an updated string ordering as claimed.
However, Gillam discloses a name index including a listing of metaphone strings representing common names and probabilities that the common names are either a given name or a surname ([0070], [0088], [0100-0103], [0111], Fig 2 & 11-12: index including metaphone strings in view of set of keys for pronounced equivalent of names strings for common names, and the index includes the probability at least in view of the frequency); and 
ordering the first string and the second string according to an updated string ordering ([0121-0125], [0130], [0209]: ordering the 1st and 2nd strings according to an updated ordering with respect to reorder criterion and the  threshold, e.g. the validity score threshold).
Since both Groeneveld and Gillam are from the same field of endeavor because both are directed to name searching management, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of (Groeneveld, Col. 2, 50-52, Gillam, [0004]). 

With respect to claims 2, 23 and 31, the combined teachings Groeneveld and Gillam further disclosesAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Application Number: 16/399,278Dkt: 4296.074US3 Filing Date: April 30, 2019Title: DATA NORMALIZATION SYSTEMwhen the confidence score does not meet or exceed the threshold confidence score, determining that the first string represents the surname and the second string represents the given name (Groeneveld Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4; Gillam, [0121-0125], [0130], [0209]: probability analysis with respect to the threshold for the name, and lower score with respect to threshold indicates a likelihood of matching in another ordering).  
With respect to claims 3, 24 and 32, the combined teachings Groeneveld and Gillam further discloses after determining whether the confidence score meets or exceeds a threshold confidence score for the at least the first string pair, generating a normalized list of string pairs (a normalized list may be any list; Groeneveld Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4; Gillam, [0121-0125], [0130], [0151], [0209-0211]: a generate a normalized list of the strings with respect the threshold of the comparing, e.g. generate a list of ordered strings with name strings) .
(Groeneveld, Col. 7, lines 13-15, Col. 8, lines 35-40, Col. 12, lines 38-45, Fig 5-11; Gillam, [0069], [0075], [0098-0102], [0118-0123]: every character and/or pattern in name is being analyzed and well as determined, and the name includes surname).

	With respect to claims 5, 26 and 34, the combined teachings Groeneveld and Gillam further discloses wherein determining that the second string includes the set of characters or patterns indicating that the second string is a surname comprises: analyzing the second string based on a list of known character sets or patterns included in surnames; and determining that the set of characters or patterns included in the second string matches a known character set included in the list of known character sets or patterns included in surnames (Groeneveld, Col. 7, lines 13-15, Col. 8, lines 35-40, Col. 12, lines 38-45, Fig 5-11; Gillam, [0069], [0075], [0098-0102], [0118-0123]: every character and/or pattern in name is being analyzed and well as determined when performing the name lookup with respect to the known ones in the index/database in a sequence of steps, and the name includes surnames).
With respect to claims 6, 27 and 35, the combined teachings Groeneveld and Gillam further discloses wherein determining the confidence score is further based on determining that the second string includes the set of characters or patterns indicating that the second string is the surname (Groeneveld Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4; Gillam, [0069], [0075], [0098-0102], [0118-0123], [0130], [0209]: probability analysis with respect to the names is based on the pattern and/or characters of the name and to at least one threshold and score comparison, such that name with different patterns or characters may be scored differently unless they are referred to the same name).
With respect to claims 8, 28 and 36, the combined teachings Groeneveld and Gillam further discloses wherein the name index includes at least a first set of metaphone strings corresponding to a first language set, and a second set of metaphone strings corresponding to a second language set (appears the limitations are directed to non-functional descriptive material for not functionally impacting the claim; Groeneveld, Col. 8, lines 35-50, Col. 9, lines 62-67, Col. 10, lines 1-12; Gillam, [0064], [0079], [0157], Fig  1: the index includes a listing of metaphone versions, including those in different languages).

With respect to claims 22 and 29, the combined teachings Groeneveld and Gillam further discloses accessing a second string pair from the list of string pairs, the second string pair including a third string and a fourth string being ordered according to the initial string ordering (Groeneveld, Col.5, lines 32-36, Col. 8, lines 35-50, Col. 9, lines 60-67, Fig 1 & 3-4; Gillam, [0049], [0060-0064], [0117], Fig 1: receive a 2nd strings pairs with name string in the ordered as inputted, e.g. a name string pair in another language); 
converting, using the metaphone algorithm, the third string into a third metaphone string, and the fourth string into a fourth metaphone string (Groeneveld, Col. 2, lines 40-43, Col. 8, lines 35-50; Gillam, [0088-0089]: converting input 2nd string pair into metaphone strings using the pronunciation algorithm); 
(Groeneveld, Col. 2, lines 40-43, Col. 12, lines Col. 5, lines 36-55, Col. 8, lines 35-50, Fig 3-4; Gillam, [0070], [0088], [0100-0103], [0111], Fig 2 & 11-12: use the pronunciation versions of strings representing the metaphone strings to search a name index); 
determining a second confidence score indicating a confidence level that the third string represents the given name and that the fourth string represents the surname (Groeneveld, Col. 5, lines 43-65, Col. 6, lines 5-8, Col. 7, lines 6-15; Gillam, [0121-0125], [0130], [0209], Fig 1:  determine a confidence score indicating a confidence level for the strings representing given name, and surname); and 
determining that the third string represents the surname and the fourth-string represents the given name based on the second confidence score not meeting or exceeding the threshold confidence score (Groeneveld, Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4: Gillam, [0121-0125], [0130], [0209], Fig 1: determining the representation of the strings bases on the score with respect to threshold).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168